                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     MONIQUE RAQUEDAN, et al.,                       Case No.17-cv-03828-LHK (VKD)
                                                       Plaintiffs,
                                   9
                                                                                         ORDER SETTING NOVEMBER 13,
                                                 v.                                      2018 TELEPHONIC DISCOVERY
                                  10
                                                                                         HEARING
                                  11     CENTERPLATE OF DELAWARE INC,
                                                                                         Re: Dkt. No. 97
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court hereby sets a telephonic discovery hearing for November 13, 2018, 4:00 p.m.

                                  15   to discuss the parties’ November 12, 2018 Joint Discovery Letter Brief (Dkt. No. 97). Counsel

                                  16   shall arrange for appearance via CourtCall, 866-582-6878,

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 13, 2018

                                  19

                                  20
                                                                                                   VIRGINIA K. DEMARCHI
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
